Title: From James Madison to Henry Dearborn, 28 January 1812
From: Madison, James
To: Dearborn, Henry


Dear SirWashington Jany. 28. 1812
I have just recd. from the Senate their concurrence (23 to 9 votes) in your nomination as a Majr. General. I give you the earliest notice, that without waiting for a formal communication, you may hasten your setting out for Washington. It is understood that your collectorship is to cease only on your being called into service, at which date your military emoluments will commence. In order to save you from a sacrifice of the former unnecessarily, and at the same time afford the public, and in the event contemplated, yourself also, the benefit of your counsels here, it is very important that you be with us without a moments delay, with an understanding that you remain collector, till otherwise decided. The only pecuniary effect of the trip and stay here, in the interval, will be the difference between your expence at home, & on the road and in a lodging house in Washington. In the hope of seeing you very speedily, and with every wish for your happiness, I tender assurances of my esteem & friendship
James Madison
